DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application has been transferred to Examiner Marie Archer.

Examiner requested Interview
	During the Examiner’s initiated interview of 3 August 2022 with Mr. Marcus Reeslund the Examiner requested approval for an Examiner’s amendment to independent claims 1 and 11 which would clarify certain aspects of the claims and would place the case in better condition for allowance. See Examiner’s initiated interview summary attached to this Office Action. However, upon further consideration of the claims the Examiner identified issues that raise concerns of indefiniteness under 35 USC § 112(b) and concerns of patent eligibility under 35 USC §101. Finality has been withdrawn and this is a non-final action setting forth new grounds of rejection as indicated below.

Status of the Claims
Claims 1-20 are pending.
Claims 5-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 June 2020.
Claims 1-4 and 11-16 are rejected.



Terminal Disclaimer
The terminal disclaimer filed on 26 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of the prior patent number US 9,867,575 has been approved. The terminal disclaimer has been recorded.

Applicant’s Response
Applicant's response, filed 21 June 2022, has been fully considered.  The response filed on 21 June 2022 after the Final Rejection mailed on 20 April 2022 has been entered.
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification filed on 20 December 2017 and in the claims as amended in the response filed on 21 June 2022.

Priority
This application is a continuation of US 14/466,890 filed on 22 August 2014, now US 9,867,575. 
Applicant’s claim for priority under 35 USC § 120 to US 14/466,890 filed on 22 August 2014 is acknowledged. Priority is acknowledged and granted for each of claims 1-20 herein.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 December 2017 and 26 March 2022 are in compliance with the provisions of 37 CFR §1.97.  Accordingly, the information disclosure statements have been considered by the examiner. It is noted that non-patent literature reference number 25 of the IDS filed on 20 December 2017 is not in compliance with 37 CFR 1.98(b)(4) which requires that each publication listed in an information disclosure statement be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. A copy of this document was filed with the parent case (14/466,890) however, the Examiner was not able to find the date associated with this document and therefore is indicated with a strikethrough marking. Signed and annotated copies of the documents are included with this Office Action.

Drawings
	The Drawings filed on 20 December 2017 are accepted.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing circuitry capable of:
receiving a first sequence of HR measurements by sampling the HR signals over a time window; 
for each HR measurement in the first sequence, determining a respective set of first candidate HR values; 
selecting a first path of HR values over the first sequence of HR measurements in accordance with given criteria, selecting the first path including selecting a first candidate HR value of the respective set of first candidate HR values for each HR measurement of the first sequence; 
causing the display to display at least one of the selected first candidate HR values; 
receiving a subsequent HR measurement by sampling the HR signals, the first sequence of HR measurements and the subsequent HR measurement defining a second sequence of HR measurements; 
selecting a second path of HR values over the second sequence of HR measurements in accordance with the given criteria, selecting the second path including selecting a second candidate HR value of a respective set of second candidate HR values for each HR measurement of the second sequence; and 
causing the display to display at least one of the selected second candidate HR values” in claim 1, lines 6-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “processing circuitry” in claim 1 “capable of” performing the recited specific functions is interpreted under 35 USC §112 Sixth paragraph as a computer-implemented means plus function limitation since the “processing circuitry” is a generic placeholder that is coupled with functional language. 
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general-purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general-purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general-purpose computer without special programming. As such, it was not necessary to disclose more structure than the general-purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general-purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general-purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general-purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. 
In the instant case, the algorithms for performing the specified functions performed by the “processing circuitry” recited in claim 1 are described in the Specification at paragraphs 62-86 and in Figures 9A-9C and 10-14.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, lines 11-14 and claim 11, lines 10-13 recite: “selecting a first path of HR values over the first sequence of HR measurements in accordance with given criteria, selecting the first path including selecting a first candidate HR value of the respective set of first candidate HR values for each HR measurement of the first sequence.”
The recitation of “selecting a first path of HR values........” followed by the recitation of “selecting the first path including selecting a first candidate value....” without establishing a transition between the two “selecting” recitations is unclear as to what is the relationship between the step of selecting a first path and the recitation of selecting a first path including selecting a first candidate value. The Applicant is asked to clarify whether the claim requires selecting a first path of HR values over the first sequence of HR measurements in accordance with given criteria wherein the selection includes selecting a first candidate HR value or, whether the claim requires selecting a first path of HR values over the first sequence of HR measurements in accordance with given criteria whereby the selection includes selecting a second candidate HR value. Clarification is requested. 
In claim 1, lines 17-19 and in claim 11, lines 14-16 the recitation of: “receiving a subsequent HR measurement by sampling the HR signals, the first sequence of HR measurements and the subsequent HR measurement defining a second sequence of HR measurements” is unclear as to whether the “defining a second sequence of HR measurements” is intended to set forth that the second sequence of HR values be defined by the first sequence of measurements and the subsequent measurement or, whether the claim requires a step of “defining” a second sequence of HR measurements. If the Applicant’s intention is to set forth that the second sequence of HR values be defined by the first sequence of measurements and the subsequent measurement the following amendment is suggested: “receiving a subsequent HR measurement by sampling the HR signals, wherein the first sequence of HR measurements and the subsequent HR measurement define a second sequence of HR measurements” or, if the Applicant’s intention is to set forth that the claim requires a step of defining a second sequence of HR measurements, the claim should be amended accordingly. Clarification is requested.
Claim 1, lines 20-23 and claim 11, lines 17-20 recite: “selecting a second path of HR values over the second sequence of HR measurements in accordance with the given criteria, selecting the second path including selecting a second candidate HR value of a respective set of second candidate HR values for each HR measurement of the second sequence.”
Firstly, the recitation of “selecting a second path........” followed by the recitation of “selecting the second path including selecting a second candidate value....” without establishing a transition between the two “selecting” recitations is unclear as to what is the relationship between the step of selecting a second path and the recitation of selecting a second path including selecting a second candidate value. The Applicant is asked to clarify whether the claim requires selecting a second path of HR values over the second sequence of HR measurements in accordance with the given criteria wherein the selection includes selecting a second candidate HR value or, whether the claim requires selecting a second path of HR values over the second sequence of HR measurements in accordance with the given criteria whereby the selection includes selecting a second candidate HR value. Clarification is requested. Secondly, the recitation that selecting the second path includes “selecting a second candidate HR value of a respective set of second candidate HR values for each measurement of the second sequence” is unclear. The claims do not recite that a set of second candidate HR values for each measurement of the second sequence is determined. The claims recite that the “second sequence” comprises the first sequence of HR measurements and the received subsequent HR measurement (see claim 1, lines 17-19 and claim 11, lines 14-16) however, there is no recitation in the claims that a set of second candidate HR values for each HR measurement of the second sequence (first sequence of HR measurement and subsequence HR measurement) is determined. As such, the claims are unclear as to what is the source of candidate HR values from which the second candidate HR value is selected and, the claims are unclear as to what does the selection of the second path includes. Clarification is requested.
Claims 2-4 and 12-16 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This is a new grounds of rejection and is based on further consideration of the claims herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory categories of invention.
(2A)(1): Independent claim 1 (device) is directed to the following abstract ideas which encompass mental processes: 
“determining a respective set of first candidate HR values”,
“selecting a first path of HR values over the first sequence of HR measurements in accordance with given criteria, selecting the first path including selecting a first candidate HR value of the respective set of first candidate HR values for each HR measurement of the first sequence” and
“selecting a second path of HR values over the second sequence of HR measurements in accordance with the given criteria, selecting the second path including selecting a second candidate HR value of a respective set of second candidate HR values for each HR measurement of the second sequence”.
Independent claim 11 (method) is directed to the following abstract ideas which encompass mental processes: 
“determining a respective set of first candidate HR values”,
“selecting a first path of HR values over the first sequence of HR measurements in accordance with given criteria, selecting the first path including selecting a first candidate HR value of the respective set of first candidate HR values for each HR measurement of the first sequence” and
“selecting a second path of HR values over the second sequence of HR measurements in accordance with the given criteria, selecting the second path including selecting a second candidate HR value of a respective set of second candidate HR values for each HR measurement of the second sequence”.
In independent claims 1 and 11, the steps of determining a first set of candidate HR values, selecting a first path of HR values, selecting a first candidate HR value, selecting a second path of HR values and selecting a second candidate HR value are processes, that under their broadest resonable interpretation, cover their performance in the mind, i.e. mental steps. In claims 1 and 11 other than reciting “processing circuitry”  and a “processor” for performing said steps, nothing in the claim elements precludes said steps from being practically performed in the mind.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Independent claim 1 (device): a HR sensor configured to be worn by a user and comprising a photoplethysmogram (PPG) sensor, a display, processing circuitry, receiving a first sequence of HR measurements, causing the display to display at least one of the selected first candidate HR values, receiving a subsequent HR measurement and causing the display to display at least one of the selected second candidate HR values. 
Independent claim 11 (method): detecting HR signals using a photoplethysmogram (PPG) sensor, receiving a first sequence of HR measurements and receiving a subsequent HR measurement.
In claims 1 and 11 the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. In claim 1 (device), the generic “processing circuitry” and in claim 11 (method) the generic “processor” are no more than mere instructions to apply the exceptions using a generic computer component. In claim 1 (device) the HR sensor comprising a phtotoplethysmogram sensor and the display are recited at a high level of generality used for pre-solution (data gathering) and post-solution (data outputting) activities. The steps of receiving a first sequence of HR measurements and a subsequent HR measurement are data gathering steps, nominally related to the main process, wherein said data is used in the determining and selecting (abstract) steps. The step of causing the display to display the first and the second candidate HR values is no more than an instruction to output data. In claim 11 (method) the steps of detecting HR signals, receiving a first sequence of HR measurements and receiving a subsequent HR measurement are data gathering steps, nominally related to the main process, wherein said data is used in the determining and selecting (abstract) steps. None of the additional elements recited in claims 1 and 11, respectively, provide meaningful limits to the recited abstract ideas because they do not use or apply said abstract ideas in a meaningful manner. 
Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of dependent claims 2-4 and 12-16 recite any additional non-abstract elements which meaningfully limit the abstract ideas because they do not recite limitations which use or apply the abstract ideas in a meaningful manner. Claims 2 and 12 define the criteria used for selecting the paths, claims 3 and 13 further limit the determination of the set of first candidate HR values, claims 4 and 14 recite attributes Fourier component magnitudes used as part of the criteria for determining the first set of HR values, claim 15 further limits the determination of the set of first candidate HR values and claim 16 recites attributes of the low pass filtering used in the determination of the set of first candidate HR values.
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. 
Processing circuitry are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). While claim 1 (device) includes, in addition to the generic computer elements, an HR sensor comprising a plethysmograph sensor and a display, these non-generic computer elements, when considered alone and in combination with the additional steps of receiving a sequence of HR measurements, causing the display to display HR values, receiving a subsequent HR measurement and causing the display to display a second HR value, are well-understood, routine and conventional in the field of physiological monitoring. In claim 11, the additional steps of detecting HR signals using a photoplethysmogram (PPG) sensor, receiving a first sequence of HR measurements and receiving a subsequent HR measurement, when considered in combination, are well-understood, routine and conventional in the field of physiological monitoring. Evidence that non-generic computer elements and the additional steps, in combination, are well-understood, routine and conventional in the field can be found in Tamura, Toshiyo, et al. "Wearable photoplethysmographic sensors—past and present." Electronics 3.2 (2014): 282-302 under Introduction, page 283 under Principle of PPG, page 287, Figure 3 and the references cited therein.
Thus, the recited elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Prior Art
Claims 1-6 and 11-16, as currently amended, appear to be free of art under 35 USC §102 and 35 USC §103 as the prior art in the field of heart rate monitoring via potoplethysmography does not teach or fairly suggests the selection of a first path of heart rate (HR) values across a first sequence of HR measurements and the selection of a first candidate HR value from a first set of candidate HR values for each HR measurement in first sequence of HR measurements. The prior art does not teach receiving a subsequent HR measurement and defining a second sequence of HR measurements from the first sequence of HR measurements and the subsequent sequence of HR measurements and, the prior art does not teach or fairly suggests selecting a second path of HR values over the defined second sequence of HR measurements. The closest related prior art in the field of heart rate (HR) estimation form photoplethysmography (PPG) signals teaches the identification and selection of peaks from a PPG spectrum followed by clustering of said peaks and, followed by the comparison of the cluster of peaks with a previous peak. When the cluster of peaks is not close to a previous peak, the previous peak is considered for HR calculation. See Periyasamy, V., Pramanik, M. & Ghosh, P.K. “Review on Heart-Rate Estimation from Photoplethysmography and Accelerometer Signals During Physical Exercise.” J Indian Inst Sci 97, 313–324 (2017), specifically at pg. 317-320 under Motion Artifact Removal and HR Estimation and the references cited therein.

Conclusion
No claims are allowed.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/              Examiner, Art Unit 1631